Citation Nr: 0121151	
Decision Date: 08/20/01    Archive Date: 08/27/01

DOCKET NO.  01-05 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for poliomyelitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the Army from October 
1954 to October 1956.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 2000 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee that denied the 
appellant's claim of entitlement to service connection for 
poliomyelitis.

The Board notes that the appellant first filed a claim for 
service connection for poliomyelitis in November 1958.  The 
RO issued a rating decision, dated in February 1959, in which 
service connection for poliomyelitis was denied and non-
service-connected pension benefits were granted.  However, 
review of the claims file revealed only a notice letter 
concerning the grant of pension benefits- no notice of the 
denial of the poliomyelitis service connection claim is 
apparent.

The Board also notes that the pertinent laws and regulations 
referable to service connection for poliomyelitis were 
essentially the same in November 1958 as they are today.  The 
current provisions of 38 C.F.R. § 3.379 provide that if the 
first manifestations of acute anterior poliomyelitis present 
themselves in a veteran within 35 days of termination of 
active military service, it is probable that the infection 
occurred during service.  If they first appear after this 
period, it is probable that the infection was incurred after 
service.  Essentially, the same rule has been in effect since 
1949, although in November 1958, it was then found in VA 
Regulation (VAR) 1087 (October 28, 1954).


REMAND

Review of the evidence of record reveals that the appellant's 
service medical records appear to be incomplete.  It does not 
appear that the RO ever requested the appellant's service 
medical records from the National Personnel Records Center 
(NPRC).  On a VA Form 3101, dated in November 1958, the RO 
asked NPRC for the appellant's DD 214 and for his service 
data, but no request box relating to medical records was 
checked off.  

Furthermore, of the service medical records currently of 
record, only the separation examination has been considered 
as evidenced by the rating decisions of record and the March 
2001 Statement of the Case (SOC).  The medical records dated 
in January and June of 1955 are not mentioned anywhere.  

The RO should ascertain whether the appellant is in 
possession of any additional service medical records.  If so, 
he should provide copies of them to the RO.  The RO should 
also attempt to obtain the appellant's service medical 
records through all appropriate sources, including alternate 
sources.

There is no medical opinion of record rendered after a 
complete review of the appellant's service medical records 
indicating whether or not the appellant manifested clinical 
signs of acute poliomyelitis while he was in service or 
within 35 days of his separation from service.  

In addition, as noted by the RO in the March 2001 SOC, there 
has been a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)) became law.  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

In addition to obtaining the appellant's service medical 
records and a medical opinion, medical records pertaining to 
the health status of the appellant in the 35 days after his 
separation from service are pertinent.  The appellant should 
identify all possible sources of such records, such as 
employment physical records, and the RO should attempt to 
obtain any identified records.

Accordingly, this case is REMANDED for the following:

1.  The RO should take appropriate steps 
to secure any additional service medical 
records or alternative records for the 
appellant through official channels.  
These records should be associated with 
the claims file.  If there are no records, 
documentation used in making that 
determination should be set forth in the 
claims file.

2.  The appellant should also be asked to 
furnish the names and addresses of any 
businesses that required him to take an 
employment physical in 1956.  Similarly, 
the appellant should be asked whether he 
took any physical examinations for 
insurance purposes in 1956.  If so, the 
names and addresses of the insurance 
companies or the physicians who conducted 
such examinations should be specified.  
All leads should be pursued in order to 
obtain relevant evidence.  After obtaining 
the appropriate releases from the 
appellant, these records should be 
obtained.  Once obtained, all records must 
be associated with the claims file.

3.  The RO should contact the appellant 
and advise him that he may submit 
additional alternate evidence to support 
his contentions that the poliomyelitis he 
is seeking service connection for was 
incurred during his active service.  This 
evidence may include copies of all service 
medical records in his possession, 
statements from service medical personnel; 
"buddy" certificates or affidavits; 
medical evidence from hospitals, clinics, 
and physicians by which or by whom he may 
have been treated, especially soon after 
service discharge; or letters written 
during service.

4.  After the above development is 
completed, the RO should arrange for an 
appropriate VA physician to review the 
appellant's claims file.  The purpose of 
this referral is to determine whether or 
not the appellant's poliomyelitis was 
incurred in service or within 35 days 
after service.  The reviewer should render 
an opinion as to whether it is as likely 
as not that the appellant's October 1957 
bout of poliomyelitis was related to any 
signs or symptoms manifested during his 
military service or within 35 days after 
service.  A complete rationale for any 
opinions provided should be made, together 
with specific reference to any supporting 
documentation.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.

6.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





